Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1,5,9,13, the claims should recite that the number of the different type of the bonds  is determined by X-ray photoelectron spectroscopy. 
The “one or more layers” should be replaced with - - one or more upper layers- -  in the claims.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nozawa et al. JP 2017-037278.
Nozawa et al. JP 2017-037278 (cited by applicant, machine translation attached) teaches a phase mask formed with a lower layer of SiN with a 32 at% N content and a thickness of 9 nm formed by sputtering in an Ar and N2 containing atmosphere and a SiN upper layer with a nitrogen content of 57 At% and a thickness of 59 nm formed by sputtering in an Ar and N2 containing atmosphere, which was then processed in example 1, by heating to form a 2 nm oxide surface layer to form a composite with a phase shift of 177.0 degrees, coated with a CrOCN light shielding film and a SiO2 hardmask and processed to form a phase shift mask. The composition were determined by X ray photoelectron spectroscopy [0085-0091,0074-0077]. Example 3 is similar but the lower layer has a 36 At% nitrogen content and a thickness of 10 nm and the upper layer has a N content of 57 At% and a thickness of 58 nm [0092-0098]. Example 4 is similar but the lower layer has a 40 At% nitrogen content and a thickness of 11 nm and the upper layer has a N content of 57 At% and a thickness of 56 nm [0099-0105]. Comparative example 1 is similar but the lower layer has a 48 At% nitrogen content and a thickness of 22 nm and the upper layer has a N content of 57 At% and a thickness of 42 nm [0114-0120].  The surface oxidation is described at [0045-0046].  The upper layer can also include B, Ge, Te, Sb to enhance the conductivity and/or oxygen, carbon, fluorine, hydrogen, He, Kr, Ar or Xe, but these cannot be present in amounts of less than 10 at%, most preferably less than 1 At%.  The nitrogen content of the upper layer is at least 50 
The examples cited will inherently contain a small/trace amount of the Ar sputtering gas, present during sputtering deposition of the lower layer and upper layer the examples. The upper layer also contains oxygen as part of the 2 nm thick oxidized surface layer.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1,2) as being fully anticipated by Nozawa et al. WO 2017/029981.
Nozawa et al. WO 2017/029981 (US 20180143528 cited by applicant used in lieu of a machine translation) teaches a phase mask formed with a lower layer of SiN with a 32 at% N content and a thickness of 9 nm formed by sputtering in an Ar and N2 containing atmosphere and a SiN upper layer with a nitrogen content of 57 At% and a thickness of 59 nm formed by sputtering in an Ar and N2 containing atmosphere, which was then processed in example 1, by heating to form a 2 nm oxide surface layer to form a composite with a phase shift of 177.0 degrees, coated with a CrOCN light shielding film and a SiO2 hardmask and processed to form a phase shift mask. The composition were determined by X ray photoelectron spectroscopy (WO at [0079-0082,0091-0079], US at [0110-0113,0122-0127]. Example 3 is similar but the lower layer has a 36 At% nitrogen content and a thickness of 10 nm and the upper layer has a N content of 57 At% and a thickness of 58 nm (WO at [0098-0104], US at [0129-0135]). Example 4 is similar but the lower layer has a 40 At% nitrogen content and a thickness of 11 nm and the upper layer has a N content of 57 At% and a 
The examples cited will inherently contain a small/trace amount of the Ar sputtering gas, present during sputtering deposition of the lower layer and upper layer the examples. The upper layer also contains oxygen as part of the 2 nm thick oxidized surface layer.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1,2) as being fully anticipated by Nozawa et al. 20150338731.
Nozawa et al. 20150338731 in example 1-1 describes a substrate coated with a SiN low transmission layer with a composition of 41% N as determined by X-ray photoelectron spectroscopy (XPS) to a thickness of 12 nm formed by sputtering in an Ar and N2 containing atmosphere, followed by a high transmission SiN layer with a 54 At% N content and a thickness of 55 nm formed by sputtering in an Ar and N2 containing atmosphere, followed by an silicon 
The examples cited will inherently contain a small/trace amount of the Ar sputtering gas, present during sputtering deposition of the lower layer and upper layer the examples. The upper layer also contains oxygen as part of the oxide surface layer.
The examiner notes that the instant specification measures the Si and N content using XPS as does the Nozawa et al. 20150338731 reference which is also assigned to HOYA corporation.  To be persuasive at the claims are not anticipated, the applicant may submit an executed declaration describing the nitrogen content of the lower layers A-F of table 1 of the instant specification as percentage or describing the cited example of Nozawa et al. 20150338731 reference in the Si3N4, SiaNb, Si-Si language of the claims.  The examiner notes that this information flows from the XPS data collected in the analysis of the layers as XPS data is used to determine the percentage of nitrogen in the Nozawa et al. 20150338731 reference.  The applicant chose the claims language and bears a burden for choosing claim language reciting infrequently reported compositional details.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. 20150338731.

It would have been obvious to one skilled in the art to modify the identified inventive examples by adding carbon, fluorine, hydrogen or noble gasses such as He, Kr or Xe to the upper and/or lower layer as taught in the reference in the cited portion. 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. WO 2017/029981.
It would have been obvious to one skilled in the art to modify the identified inventive examples by adding B, Ge, Te or Sb to the upper and/or lower SiN layers to increase their conductivity as taught in the reference in the cited portion.
It would have been obvious to one skilled in the art to modify the identified inventive examples by adding carbon, fluorine, hydrogen or noble gasses such as He, Kr or Xe to the upper and/or lower layer as taught in the reference in the cited portion. 
It would have been obvious to one skilled in the art to modify the identified inventive examples by decreasing the nitrogen content of the identified inventive examples or obvious modification of these to below 32 At% as taught in the reference in the cited portion.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. JP 2017037278.

It would have been obvious to one skilled in the art to modify the identified inventive examples by adding carbon, fluorine, hydrogen or noble gasses such as He, Kr or Xe to the upper and/or lower layer based upon the teachings at [0043,0048]. 
It would have been obvious to one skilled in the art to modify the identified inventive examples by decreasing the nitrogen content of the identified inventive examples or obvious modification of these to below 32 At% based upon the direction at [0044].

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10114281. Although the claims at issue are not identical, they are not patentably distinct from each other because They both seek coverage for phase shift mask comprising a SiN lower layer with a nitrogen content of less than 40 at% and the upper layer with a nitrogen content of more than 50 At%.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20180059532 in forms a Si lower layer, followed by a SiN layer with 57 At% N  [0114-0116]. 
	20160377975 teaches example 3 which is similar to Nozawa et al. 20150338731 [0195-0200]
	20160291455 and 20160291454 exemplify continuous graded SiN films is example 1 [0093-0096]. 
	20150125785 teaches a SiN with 50% At% N and SiON layer with 2:2:1 ratio in example 4. 
20020122991 teaches in example 10 a Si etch stop layer and a SiON phase shift layer (table 5)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 11, 2021